UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6469


ANTHONY JUNIOR BARNHILL,

                Petitioner - Appellant,

          v.

F. TAYLOR,

                Respondent – Appellee,

          and

STATE OF NORTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02141-FL)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Junior Barnhill, Appellant Pro Se.      Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Junior Barnhill seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2012)

petition and his Fed. R. Civ. P. 59(e) motion to alter or amend

the judgment.       The orders are not appealable unless a circuit

justice    or    judge   issues   a   certificate       of   appealability.     28

U.S.C. § 2253(c)(1)(A) (2012).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that   reasonable   jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.   Cockrell,     537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                     Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Barnhill has not made the requisite showing.                     Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3